Citation Nr: 1816212	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the right shoulder with status post surgical procedure with metallic plate and screws, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to November 1984.

These matters came to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  These issues were remanded in January 2014.


FINDINGS OF FACT

1.  The Veteran's right shoulder degenerative changes of the acromioclavicular joint is not manifested by limitation of motion midway between side and shoulder level, nor manifested by recurrent dislocation of scapulohumeral joint, nor ankylosis of the scapulohumeral articulation.   

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 percent for degenerative arthritis of the right shoulder with status post surgical procedure with metallic plate and screws have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5201 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice has been issued with regard to the Veteran's increased rating claims, and no prejudice has been alleged.  

Regarding the duty to assist, the evidence of record contains VA treatment records, records from the Social Security Administration (SSA), and lay statements from the Veteran.  The Veteran was afforded a VA examination in October 2010 which will be discussed in detail below.  In January 2014, the issues were remanded to afford the Veteran a VA examination to assess the severity of his right shoulder disability and to obtain an opinion regarding his functional capacity for employment.  The Veteran was scheduled for a VA examination in July 2014; however, he failed to appear.  It appears the notice may have been issued to an old address as per VA treatment records that the Veteran moved in or about January 2014.  The Board notes that a new address is reflected in VA treatment records, but to date the Veteran has not notified the Agency of Original Jurisdiction (AOJ) of a change of address.  In February 2017, VA issued correspondence to the Veteran indicating that a VA examination would be scheduled, and per the March 2017 Supplemental Statement of the Case the Veteran failed to appear for a February 21, 2017 scheduled appointment.  On March 3, 2017, VA attempted to contact the Veteran via telephone to schedule an appointment but were unable to reach him.  Correspondence to his address of record requested that the Veteran contact VA to schedule an appointment for the VA examination; the Veteran did not respond.  This regulation lists examples of good cause for failure to appear for the examination that include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655.  To date, the Veteran and his representative have not offered an explanation for his failure to attend the scheduled examination.  The Board also notes that the Veteran failed to appear for his February 2014 hearing before the SSA, and has not corresponded with VA since 2012.  06/23/2015 Medical Treatment Records-Furnished by SSA.  

While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that if the claimant does not keep VA informed, "there is no duty on the part of the VA to turn up heaven and earth" to find him or her).  As the Veteran has not shown good cause for such absence, the duty to assist has been met, and the Board may proceed with adjudication of his claim.  The consequence in this case of the Veteran's failure without good cause to report for the VA right shoulder examination is that his disability must be rated on the basis of the other relevant evidence of record, and the TDIU claim will be considered based on the current evidence of record.  38 C.F.R. § 3.655(b).

Under the auspices of § 3.655(b), the Board finds that it may proceed to the rating this service-connected disability and addressing the TDIU claim on the merits.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, VA treatment records, SSA records, and VA examination report.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's right shoulder disability is rated 20 disabling, pursuant to Diagnostic Code 5201, limitation of motion of the arm.  

The evidence of record reflects that the Veteran is right-handed.

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint. 

Where arm limitation of motion is limited to 25 degrees from the side, a 40 percent evaluation is assigned for the major side, under Diagnostic Code 5201.  Limitation of motion midway between the side and shoulder level contemplates a 30 percent evaluation for the major side, and limitation of motion at shoulder level contemplates a 20 percent evaluation for the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Additionally, under Diagnostic Code 5202, for impairment of the humerus, a 20 percent rating is granted when there is malunion, with moderate deformity, for the major arm; a 30 percent rating is warranted when there is marked deformity of the major arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent rating is granted for the major arm when there are frequent episodes and guarding of all arm movements.  For fibrous union of the major arm a 50 percent rating is assigned for the major arm.  A 60 percent rating is warranted for nonunion (false flail joint) of the major arm.  An 80 percent rating is warranted for loss of head of (flail shoulder) for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Further, under Diagnostic Code 5203, for impairment of the clavicle or scapula in the major arm, a 10 percent rating is granted for malunion or nonunion without loose movement and a 20 percent rating is granted for nonunion with loose movement or for dislocation.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board finds that a rating in excess of 20 percent is not warranted for any period contemplated by this appeal under the applicable diagnostic code regarding range of motion.  Indeed, a 30 percent rating is not warranted as the competent and probative evidence does not reflect limitation of motion midway between side and shoulder level.  

A June 2010 VA outpatient record reflects complaints of right shoulder pain, specifically in the anterio compartment of the G/H joint from G/H arthritis and also has pain with abduction because his residual plate and screws impinges on the end of the acromian.  He has limited range of motion from the stiffness and pain.  05/31/2012 VAMC Other Output/Reports at 4.  

The October 2010 examination reflects right flexion from 0 to 140 degrees, with pain from 130 to 140 degrees; right abduction 0 to 160 degrees, with pain from 
150 to 160 degrees; right internal rotation 0 to 70 degrees, with pain from 60 to 
70 degrees, and right external rotation from 0 to 90 degrees.  There was no objective evidence of pain following repetitive motion, with no additional limitations after three repetitions of range of motion.  There was no ankylosis.  He complained of deformity, pain, stiffness, and weakness with no giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, and effusions.  The examiner found deformity, tenderness, weakness, and guarding of movement.  The examiner noted problems with lifting and carrying, decreased strength, and upper extremity pain.  His disability has a severe effect on sports; a moderate effect on his chores, exercise, and recreation; and, a mild effect on shopping, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  The examiner noted that the Veteran was not currently employed and he was laid off due to an inability to perform cooking work due to the shoulder.  

A December 2013 examination reflects marked decreased range of motion and his inability to elevate it above his shoulder.  06/23/2015 Medical Treatment Records-Furnished by SSA at 164.  

The Board notes that the competent evidence does not reflect limitation of motion midway between side and shoulder level, with no change of motion on repetitive testing.  Pain, weakness, and guarding of movement causes functional loss but without any changes to range of motion.  It is clear that the Veteran has limitations with lifting and carrying with decreased strength.  Specifically, the SSA acknowledged that the Veteran has limitations due to his right shoulder disability, including lifting or carrying up to 20 pounds, reaching overhead, reaching in other directions, and in handling, pushing, and pulling.  06/23/2015 Medical Treatment Records - Furnished by SSA at 9.  The Board finds such evidence is consistent with his subjective complaints of lifting with pain.  

After reviewing the relevant competent medical and lay evidence, the Board finds that the weight of it does not support a finding that the Veteran's disability picture due to functional loss/limitations or flare-ups limitation of motion is more nearly approximated as limited motion midway between side and shoulder level.  Considering the DeLuca and Mitchell factors and the evidence of record, the Board finds that the current 20 percent rating already compensates the Veteran for any functional loss due to pain affecting the right shoulder, to include any lack of ability to lift heavy objects and hold his arm at shoulder level for a short period of time.  DeLuca, 8 Vet. App. at 204-07.  In light of the foregoing, the Board finds that an increased rating due to functional impairment would not be appropriate under the criteria of 38 C.F.R. §§ 4.40 and 4.45.  

With regard to Diagnostic Code 5202, recurrent dislocation at the scapulohumeral joint, fibrous union of the humerus, and malunion of the humerus are not shown by the relevant evidence.  Additionally, the evidence does not reflect ankylosis, thus a rating is not warranted per Diagnostic Code 5200.  A rating pursuant to Diagnostic Code 5203 does not provide for a rating higher than the presently assigned 
20 percent.  

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The Board notes that the Veteran's service-connected disabilities fail to meet the percentage standards set forth in § 4.16(a).  Specifically, service connection is in effect for degenerative arthritis, right shoulder with status post surgical procedure with metallic plate and screws (20%); residuals fracture, right superior pubic ramus ischium (0%); status post fracture spinous process lumbar (0%); and, history multiple contusion/laceration with residual scars right elbow, both knees/legs and back (0%).  His combined rating is 20 percent.  

VA's policy is to award TDIU in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, but it can review the record and determine whether an appropriate case is to be referred to the Director of the VA Compensation Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001); see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) ("On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance.").

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, the Veteran's non-service-connected disabilities and his advancing age are not for consideration.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the Board must determine if there are circumstances, apart from non-service-connected disabilities, that place this Veteran in a different position than other veterans.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 
22 Vet. App. 447, 452 (2009).

Initially, the Board notes that the Veteran has not completed a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, with regard to his prior employment, although SSA records reflect that he last worked in January 2009.  06/23/2015 Medical Treatment Records-Furnished by SSA at 7; see VBA Adjudication Manual M21-1, III.ii.2.B.1.b (noting that a VA Form 21-8940 is not required to claim individual unemployability; however, submission of VA Form 21-8940 by the Veteran is required in the course of development of the IU claim and for the award of TDIU benefits).  He has variously worked as a cashier checker, packing machine operator, landscape supervisor, and a cook.  Id. at 12, 46.

As detailed hereinabove, at the VA examination the Veteran reported that he was not employed due to being laid off due to his inability to perform cook work due to his shoulder.  While the examiner found significant effects on his usual occupations, such as problems with lifting and carrying, decreased strength, and pain, the examiner did not specifically provide an opinion as to whether his condition would preclude substantially gainful employment.  However, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner.").

The evidence reflects, however, that SSA disability benefits were denied, with a specific finding that despite the Veteran's functional limitations associated with his right shoulder and obesity, based on his age, education, work experience and residual functional capacity, there are jobs that exist in significant numbers in the national economy that the Veteran can perform.  06/23/2015 Medical Treatment Records-Furnished by SSA at 13.  Thus, he was found not disabled for purposes of receiving SSA disability benefits.  Id. at 14.  In making this finding, reliance was made on the findings of a December 2013 examiner that he experiences significant pain, numbness and markedly decreased immobility with regard to his right shoulder, which would have significant limitations in his ability to work.  Id. at 164.  The examiner found, however, that he was able to perform fine motor skills, was able to lift, carry, and handle light objects, and he had normal muscle strength, except for the right deltoid muscle.  Id.  While a finding was made that he would not be able to work in the same capacity, a vocational expert and the SSA concluded that he would be able to successfully adjust to other work based on his age, education, and work experience.  Id. at 12-13.  Examples were provided by the vocational expert, such as furniture rental clerk, storage facility rental clerk, and a sales attendant.  Id. at 13.  

After review of the evidence of above, the Board finds that the Veteran's disability picture does not warrant referral to Director or Undersecretary for Benefits for an opinion as to whether the Veteran's service-connected disabilities preclude substantially gainful employment.  This is so as the evidence of record does not support a finding that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  As detailed hereinabove, a vocational expert described possible positions in which the Veteran could obtain employment, despite his functional limitations.  In light of the overall medical and lay evidence of record, the Board finds that the Veteran is not precluded from gainful employment for which he is qualified due solely to his service-connected disabilities.

Thus, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C. § 5107(b).


ORDER

A disability rating in excess of 20 percent for degenerative arthritis of the right shoulder with status post surgical procedure with metallic plate and screws is denied.

TDIU is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


